Title: From Benjamin Franklin to George Hobart, 22 November 1781
From: Franklin, Benjamin
To: Hobart, George


Passy 22d Nov. 81
Mr Franklin presents his best Respects to Mr Hobart, thanks him for the Notice of his Departure, and heartily wishes him a good Journey. Enclos’d is a Letter for Mr. Pownall.
The late Event, if it might contribute to bring forward a Reconciliation, would indeed as you observe be a happy one: But I do not think your Nation yet sufficiently dispos’d to it: I can only assure you that any reasonable Measures to that End, should have every Assistance in my Power.
à M. Hobart
